Mr. Justice Cooke delivered the opinion of the court: The situation disclosed by the record in this case is the same as that in People v. Chicago Railways Co. (ante, p. 87,) with the exception that in this case the petition for mandamus was filed on the relation of Paul Armstrong, president of the village of River Forest, and it was sought to compel the Chicago Railways Company and the County Traction Company to establish and maintain a five-cent rate of fare for transportation between the western boundary line of the village of River Forest and the loop district in the city of Chicago. The same plea was filed to the petition and the same replication to the plea as in the case above mentioned. The court sustained the demurrer interposed by the Chicago Railways Company to the replication and rendered judgment in favor of the Chicago Railways Company and the city of Chicago. For the reasons given in People v. Chicago Railzvays Co. supra, the court did not err in sustaining the demurrer to the replication. The judgment of the superior court is affirmed. Judgment affirmed.